Citation Nr: 1119841	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-26 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied entitlement to service connection for right ear hearing loss.


FINDING OF FACT

The Veteran has current right ear sensorineural hearing loss that is a result of noise exposure during active service.


CONCLUSION OF LAW

Right ear sensorineural hearing loss was incurred during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2010), which provides that service connection for impaired hearing shall be established when hearing status meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran has reported that he experienced loud noise from jet engines and from time on a rifle range during service.  His DD 214 demonstrates that he served as a freight traffic specialist in the United States Air Force.  The Veteran is competent to report his in-service acoustic trauma and his report is consistent with the circumstance of his service.  38 U.S.C.A. § 1154(a) (2010).  Therefore, the Board finds his reports of in-service acoustic trauma to be credible.  

The most recent audiogram demonstrated current right ear hearing loss.  During an April 2009 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
80
100
105+

Speech audiometry revealed speech recognition ability of 38 percent in the right ear.  The puretone thresholds recorded during the April 2009 VA examination demonstrate a current right ear hearing loss disability under 38 C.F.R. 
§ 3.385.

Service department audiometric readings prior to October 31, 1967 are assumed to be Since the Veteran's service medical records pertain to dates prior to October 31, 1967, conversion is provided in parentheses below. 

During the enlistment examination on August 6, 1959, an audiogram was not performed.  Whispered voice testing reportedly showed hearing that was "15/15".  

On August 13, 1959, one week after entering service, an audiogram was performed, which demonstrated the following approximate hearing thresholds, in decibels (numbers in parenthesis represent the results after conversion from American Standards Association (ASA) units, to International Standard Organization (ISO) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
10 (20)
10 (20)
35 (40)


An audiogram performed during the separation examination in May 1963 revealed the following hearing thresholds, in decibels, with the converted ISO results in parentheses:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
-5 (5)
-5 (10)
5 (15)
10 (15)

During a January 2009 private evaluation, the Veteran's tympanic membranes and ear canals were clear bilaterally and right ear hearing loss appeared to be greater using air conduction testing than the results found using bone conduction testing.  The private audiologist stated that it is quite likely that the noise exposure the Veteran's suffered during his military service was the beginning of his hearing loss in the high frequencies.  Although the private examiner did not have the opportunity to review the entire claims file, the opinion was provided after considering an accurate history, including the fact that the only acoustic trauma experienced by the Veteran was while in the military.  Moreover, the private examiner noted that Veteran's report of acoustic trauma during service and that he first noticed right ear hearing loss in the early to mid-1960s.   

The Veteran received a VA audiology examination in April 2009, where the audiologist stated that it was "less likely as not" that the Veteran's hearing loss was due to military noise exposure.  As a rationale, the examiner stated that the opinion was based on the clinical experience and expertise as a license audiologist.  The statement did not provide a rationale as to why the Veteran's hearing loss not related to service.  The examiner did note, inaccurately, that hearing loss was noted in right ear on examination for entrance into service.

The Veteran also received an April 2009 VA ear disease examination, from a VA physician.  The examiner stated that hearing loss from noise exposure might not appear immediately during service and could degenerate further over time.  The examiner stated that this might explain the Veteran's relatively normal hearing at his separation examination.  The examiner found that the left ear hearing loss was as likely as not related to in-service noise exposure.  The examiner concluded that the mixed right ear hearing loss was less likely as not caused by noise exposure, "at least not the conductive component."  After reviewing the results of a CT scan, which was consistent with a very large cholesteatoma, the examiner concluded that he could not provide an etiology opinion regarding right ear sensorineural hearing loss without resorting to speculation.  

As the VA examiner essentially declined to provide an opinion, the VA ear disease examination constitutes non-evidence with regard to the question of whether the non-conductive portion of the right ear hearing loss is related to service.  To this extent the opinion neither weighs for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  

The VA audiologist's opinion is of little probative value, because it did not incorporate a rationale, beyond the fact that the audiologist was qualified to give an opinion.  It did not consider the Veteran's reports of hearing loss since the 1960's and considered an inaccurate history.

The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

The most probative opinion is that of the private audiologist given in January 2009. It links right ear hearing loss, particularly in the high frequencies, to service.  It was based on a review of some of the Veteran's service and post service records and apparently on the fact that the Veteran's only noise exposure was in service.  

The VA ear disease examination provides evidence that the conductive portion of the Veteran's hearing loss is not related to service.  This opinion was not supported by a rationale.  In any event, the evidence is in at least equipoise; on the question of whether some of the current right ear hearing loss, namely the sensorineural component, is related to in-service noise exposure.

Resolving all doubt in favor of the Veteran, the record supports a finding of a nexus between the Veteran's current right ear hearing loss disability and service; therefore, service connection is warranted for the Veteran's current left ear hearing loss.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for right ear hearing loss is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


